Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered May 5, 2003, convicting him of attempted criminal possession of a forged instrument in the second degree and grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of ineffective assistance of counsel, which is premised upon his attorney’s alleged failure to properly advise him with respect to an alleged defense of duress or to assert this defense, involves matters which are partially dehors the record and not properly presented on direct appeal (see People v Krebs, 11 AD3d 713 [2004]; People v Martin, 271 AD2d 459, 460 [2000]; People v Blaylock, 266 AD2d 400 [1999]; People v Davis, 261 AD2d 411 [1999]; People v Lebrun, 234 AD2d 392, 393 [1996]). To the extent that this Court is able to review the defendant’s claim of ineffective assistance of counsel, defense counsel provided meaningful representation (see People v Ford, 86 NY2d 397, 404 [1995]; People v Shade, 254 AD2d 438, 439 [1998]; People v Boodhoo, 191 AD2d 448, 449 [1993]; People v Paterno, 141 AD2d 771, 772 [1988]). Schmidt, J.P., S. Miller, Mastro, Spolzino and Lunn, JJ., concur.